127 F.3d 1109
97 CJ C.A.R. 2502
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
assan NAMAZI, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 96-9553.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1967.

Before PORFILIO and LUCERO, Circuit Judges, and MARTEN,** District Judge.
ORDER AND JUDGMENT*
Carlos F. Lucero, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Hassan Namazi is a native of Iran who fled to Venezuela and settled there for a number of years before he came to the United States.  He filed an application for asylum, claiming persecution in both countries.  He petitions for review of an order of the Board of Immigration Appeals which dismissed his appeal from the denial of his request for asylum.  We deny the petition for review.


3
An immigration judge found that petitioner's application for asylum from Iran was barred because he was firmly resettled in Venezuela before he came to the United States.  See 8 C.F.R. § 208.13(c)(2)(B) (formerly 8 C.F.R. § 208.14(d)(2)).  The immigration judge also found that petitioner had not demonstrated a well-founded fear of persecution in Venezuela to support his application for asylum from that country.  The immigration judge therefore denied petitioner asylum, but granted him withholding of deportation from Iran and voluntary departure.  The Board of Immigration Appeals agreed in a written opinion, and dismissed petitioner's appeal.


4
We have reviewed the parties' briefs and the entire record, and affirm for substantially the same reasons as those given by the Board of Immigration Appeals in its December 3, 1996 order.


5
Petition for review DENIED.



**
 The Honorable J. Thomas Marten, District Judge, United States District Court for the District of Kansas, sitting by designation


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3